DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Claims 46, 158, and 162-170, 172 and 173 remain pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 158, 162-170, 172 and 173 stand rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (US 5866331) in view of Singer (US 5962332), .
Singer ‘331 taught methods of single molecule detection by in situ hybridization. Molecules for detection included mRNA, and Singer exemplified a method in which beta actin mRNA was detected through the use of probes against the 5’- and 3’-UTRs of the mRNA.  See e.g. column 11, line 61 to column 12, line 11.  The oligonucleotides used in that example were 50-53mers.  However, Singer indicated that the length of the probes could vary considerably depending on considerations such as the target nucleic acid length, length of the nucleotide sequence of interest, target nucleic acid type (i.e. DNA or RNA), target nucleic acid G-C content, and the spacing of fluorochromes on the probe. Preferred lengths ranged from 20-200 nucleotides.
Although Singer ‘331 taught that the length of probes could vary considerably, Singer did not explicitly teach the use of probes of less than 20 nucleotides, such as the instantly recited 8-15 nucleotides.  Singer also did not specify that the 5’-UTR probe was targeted to a stretch of nucleotides at least 20 nucleotides upstream of the translation start site.
Singer ‘332 taught methods for in situ hybridization and indicated that oligonucleotide probes could be of 15 to 45 nucleotides in length. See column 7, lines 19-26, and column 8, lines 25-28.
Ono taught methods for in situ hybridization and indicated that oligonucleotide probes could be 15 nucleotides or more in length (see paragraph 50).
Schlegel taught the use of hybridization probes and indicated probes typically comprise 7, 15, or about 20 or more nucleotides (see paragraph 165).

In view of the prior art of record, it was apparent to one of ordinary skill that is was routine to use hybridization probes in the range of 8-20 nucleotides in length to detect nucleic acids, such that it would have been obvious to have used probes in that size range in the invention of Singer absent evidence of secondary considerations such as criticality of the instantly claimed size ranges to success of the method. With regard to the positioning of the 5’-UTR probe, it is noted that the probes used by Singer in the example at column 11, line 61 to column 12, line 11 were 50-53mers and so necessarily hybridized to at least 30 nucleotides that were at least 20 nucleotides upstream of the start codon. Absent evidence of secondary considerations, it would have been obvious to target any stretch of 8-15 nucleotides in the 5’-UTR and any stretch of 8-20 nucleotides in the 3’-UTR.  It is noted that the majority of such target sites of 8-15 nucleotides in the 5’-UTR are at least 20 nucleotides upstream of the mRNA translation start of the mRNA of Singer because most of the 5’-UTR is at least 20 nucleotides upstream of the mRNA translation start. 
The instant claims require that the 3’-UTR targeted oligomer must be complementary to a sequence within 100 nucleotides of a polyadenylation junction.  Absent evidence to the contrary, any of the targets of Singer (‘331), and the oligonucleotides targeting them are functionally equivalent.  That is, there appears to be no functional difference in the precise region of the 3’-UTR to which the 3’-targeted oligonucleotide will hybridize.  Therefore these target regions and the corresponding oligonucleotides are considered to be functional equivalents and obvious over each 
These references did not teach probes with modified nucleotides such as LNA, 2’-O-methyl, or phosphorothioate residues.
Fan taught that oligonucleotide probes intended for in situ hybridization could comprise modifications such as LNA, 2’-O-methyl, or phosphorothioate residues, and that generally such modifications provide more stable interaction with the complementary target.  See paragraphs 24 and 25.
It would have been obvious to one of ordinary skill in the art at the time of the invention to used probes comprising LNA, 2’-O-methyl, and/or phosphorothioate modifications in the method of Singer ‘331, as modified.  One would have been motivated to do so in the process of optimizing probe affinity for target mRNA.  Moreover, these modified nucleotides are considered to be obvious equivalents of conventional RNA and DNA nucleotides such that it was prima facie obvious to have substituted them for conventional RNA or DNA in any pattern, absent evidence of secondary considerations.  These nucleotides are equivalents of each other because they fulfill the same function within an oligonucleotide, depending on the identity of the 
Thus claims 46, 161-164, and 173 were prima facie obvious. 

Response to Arguments
Applicant’s arguments filed 2/8/2021 have been fully considered, but they are not persuasive. 
At page 7 of the response, Applicant relies on Example 2 to provide evidence of surprising results.  Applicant asserts that combinations of oligonucleotides according to the instant claims were found to be more effective than the individual 5' and 3' targeting oligonucleotides, and that this was surprising because endonucleases in cells are typically capable of destroying the RNA through internal cleavage. This argument is unpersuasive for several reasons.  First, it is unclear from the disclosure in Example 2 that the oligonucleotide pairs tested were each members of the claimed genus.  For example, Example 2 at page 81 describes identification of “putative mRNA 3' ends” and “potential 5' start sites”.  There is no evidence that actual mRNA 3’-ends or 5’-start sites were identified or that the oligonucleotides disclosed in Table 3 target the actual ends of the FXN transcript in the cells under assay. Moreover, even if the oligonucleotides assayed were within the instantly claimed structural limitations, the results of Figs. 11 and 12 suggest that not all combinations resulted in increased expression  For example, combinations 48/75, 43/75, 54/75, 55/75, 56/75, and 58/75, at least, do not appear to be substantially different from the negative controls, particularly the G-gapmer control. See also Fig. 16, comparing to “LIPO” control.  MPEP 716.02 indicates that “objective 
In the paragraph bridging pages 7 and 8 Applicant lists several deficiencies of Singer ‘331 as regards the structure of the recited oligonucleotides.  However, these deficiencies are accounted for by the secondary references, and Applicant does not address that fact. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues at page 8 of the response that Singer fails to teach, suggest, or motivate a skilled person in the art to use a pair of oligonucleotide types as recited in the rejected claims for achieving increased stability and up regulated target mRNA levels.  This is unpersuasive because Applicant is arguing limitations that are not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant indicates that the Office does not explain why one of skill would have used the guidance of Singer ‘331 to prepare oligonucleotides for stabilizing and upregulating mRNA expression.  In response, it is noted that this is not necessary in order to make a prima facie case of obviousness. The reason or motivation to modify 
Applicant’s arguments directed against the references that are combined with Singer ‘311 are based on the premise that none of them teach or suggest a composition comprising the single stranded oligonucleotides encompassed by the rejected claims for achieving stabilization and upregulation of mRNA expression. This is unpersuasive because Applicant does not address the Office’s reason for combining the references, and as stated above, the motivation to combine references may be to solve a problem different from the one approached by Applicant.  So long as it was obvious to follow the same method steps recited in the claim, the claims are not patentable, regardless of the motivation for arriving at those claimed steps (MPEP 2144(IV)).
Applicant argues at page 9 that the Office has engaged in picking and choosing isolated elements from the cited references in a hindsight reconstruction of the claims. However, It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145 (IX)(A).  Applicant has not pointed to any claim limitation that was met by using knowledge gleaned only from the applicant's disclosure, and not the prior art, therefore the argument is unpersuasive.


Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635